          Case 2:20-cv-00800-KRS Document 6 Filed 09/08/20 Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                           FOR THE DISTRICT OF NEW MEXICO

JESSICA MICHELLE SHORTER,

                       Plaintiff,

v.                                                                    No. 2:20-cv-00800-KRS

SHANNON CARTER, et al.,

                       Defendants.

                               ORDER TO CURE DEFICIENCY

       THIS MATTER comes before the Court on Plaintiff’s Indigency Request for Free

Process, Doc. 5, filed August 10, 2020. Plaintiff also filed a complaint but did not pay the $400.00

fee1 for instituting a civil action or file an “Application to Proceed in District Court Without

Prepaying Fees or Costs (Long Form).”

       The statute governing proceedings in forma pauperis states that the Court may authorize

the commencement of a civil action without prepayment of fees and costs “by a person who

submits an affidavit that includes a statement of all assets such prisoner2 possesses.”

28 U.S.C. § 1915(a)(1) (emphasis added). Section 1915 also provides that the “officers of the

court shall issue and serve all process, and perform all duties in [proceedings in forma pauperis]”).

28 U.S.C. § 1915(d).

       Plaintiff shall have twenty-one (21) days from entry of this Order to either pay the $400.00

fee or file an “Application to Proceed in District Court Without Prepaying Fees or Costs (Long




1
  The fee for instituting any civil action, suit or proceeding is comprised of a $350.00 filing fee,
see 28 U.S.C. §1914, and a $50.00 administrative fee.
2 “Section 1915(a) applies to all persons applying for IFP status, and not just to prisoners.”
Salgado-Toribio v. Holder, 713 F.3d 1267, 1270 (10th Cir. 2013).
             Case 2:20-cv-00800-KRS Document 6 Filed 09/08/20 Page 2 of 2




Form).” Failure to timely pay the fee or file an “Application to Proceed in District Court Without

Prepaying Fees or Costs (Long Form)” may result in dismissal of this case without prejudice. Any

papers that Plaintiff files in response to this order must include the civil cause number (No. 2:20-

cv-00800-KRS) of this case.

       IT IS ORDERED that:

       (i)      Plaintiff shall, within 21 days of entry of this Order, either pay the filing fee or file

                an “Application to Proceed in District Court Without Prepaying Fees or Costs

                (Long Form).” Failure to timely pay the fee or file an “Application to Proceed in

                District Court Without Prepaying Fees or Costs (Long Form)” may result in

                dismissal of this case without prejudice.

       (ii)     IT IS ALSO ORDERED that the Clerk shall mail to Plaintiff, together with a copy

                of this Order, an “Application to Proceed in District Court Without Prepaying Fees

                or Costs (Long Form).”



                                                __________________________________
                                                UNITED STATES MAGISTRATE JUDGE
